Citation Nr: 0943967	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for the residuals of 
recurrent left shoulder dislocations, with traumatic 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to 
October 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran and his spouse testified at a hearing at the RO 
before the undersigned Veterans Law Judge in August 2007.  A 
transcript of this hearing is contained in the Veteran's 
claims file.

In an October 2007 decision, the Board denied a rating in 
excess of 20 percent for residuals of recurrent left shoulder 
dislocations, with traumatic arthritis.  The Veteran appealed 
the Board's decision with respect to the increased rating for 
a left shoulder disability issue to the United States Court 
of Appeals for Veterans Claims (Court).  In a June 2008 
Order, the Court granted a Joint Motion for Remand and 
remanded the matter to the Board for action consistent with 
the Motion.  

The Board notes that the Veteran has submitted additional 
evidence directly to the Board.  The cover page indicates 
that the Veteran waives RO adjudication of the evidence 
submitted.  Therefore, a solicitation of a waiver and/or 
remand for the RO's initial consideration of this evidence is 
not required.  38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's left shoulder disorder  manifests in pain; however, 
limitation of the motion of the left arm is greater than 25 
degrees to the side during the relevant period.  

2.  The preponderance of the evidence indicates that there 
was no apparent additional functional impairment due to pain 
during range of motion exercises, repetitive use, 
fatigueability or weakness.  

3.  The Veteran's left shoulder is the minor extremity.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
shoulder disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in March 2003, October 2003, January 2005, and 
April 2005 letters, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter advised the Veteran to submit or ask VA to obtain 
medical evidence detailing clinical findings, to submit lay 
statements from witnesses describing relevant symptoms, 
and/or to submit the Veteran's own statement completely 
describing symptoms, their frequency and severity, and any 
additional disablement the condition causes.  A letter 
advising the Veteran of the evidence needed to establish a 
disability rating and effective date was issued in June 2006.  
The claim was last readjudicated in January 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records and examination reports.  

There is no indication that there are additional relevant 
records to obtain and there is no additional notice that 
would aid in substantiating the claim.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection for residuals of left shoulder 
dislocations was granted by the RO in 1990, with a 10 percent 
evaluation assigned.  The rating was increased to the current 
20 percent evaluation in a February 2000 rating decision.  
The Veteran submitted his current claim for an increased 
evaluation in 2003.  Several examinations have been conducted 
to ascertain the current extent of the left shoulder 
disorders since that time.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

For limitation of motion of the arm to shoulder level, a 20 
percent rating is warranted; for motion limited to midway 
between the side and shoulder level, a 30 percent rating is 
warranted for a major extremity and 20 percent rating is 
warranted for a minor extremity; for motion limited to 25 
degrees from the side, a 40 percent evaluation is warranted 
for a major extremity and a 30 percent rating is warranted 
for a minor extremity.  38 C.F.R. § 4.71, Code 5201.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

An examination was conducted by VA in April 2003.  At that 
time, the circumstances surrounding the Veteran's initial 
left shoulder injury in service and subsequent surgical 
stabilization were described.  The Veteran noted pain while 
riding a motorcycle and with cold damp weather.  A previously 
performed X-ray study showed degenerative change of the 
acromioclavicular joint, status-post open reduction, internal 
fixation, of the proximal scapula with a single lag screw in 
place. Examination of the left shoulder showed no muscle 
atrophy.  Active range of motion on the left was from 0 to 
160 degrees flexion, compared to 170 degrees on the right; 
abduction from 0 to 145 degrees, as compared to 155 degrees 
on the right; extension from 0 to 45 degrees; adduction from 
0 to 40 degrees; and external rotation from 0 to 70 degrees.  
Muscle strength was from 4-5/5 in the left shoulder. There 
was no drop-arm test.  There was a complaint of anterior 
discomfort with apprehension test.  Sensory examination was 
normal.  The impressions were residuals surgery, open 
reduction, internal fixation, for recurrent dislocation of 
the left shoulder with limitation of active range of motion.

An examination was conducted by VA in October 2003.  Range of 
motion of the left shoulder was flexion to 160 degrees, 
abduction to 140 degrees, extension to 40 degrees adduction 
to 40 degrees, internal rotation to 35 degrees, and external 
rotation to 65 degrees.  There was mild weakness in the range 
of motion.  There was a complaint of discomfort and pain with 
apprehension test, but no sensory deficit in the left 
shoulder.  Deep tendon reflexes were hypoactive through left 
upper extremity at the biceps, triceps, brachioradialis, but 
this was equal to the right side.  There was no crepitation, 
but mild tenderness on palpation above the AC joints.  X-rays 
showed mild degenerative changes of the AC joint.  The 
impressions were surgery residuals for left shoulder 
stabilization due to recurrent dislocations, open reduction, 
internal fixation; mild limitation of shoulder motion; and 
mild degenerative changes.

An examination was conducted by VA in March 2005.  At that 
time, range of motion in the left shoulder was flexion to 165 
degrees, abduction to 135 degrees, external rotation to 30 
degrees, internal rotation to 60 degrees, and external 
rotation to 60 degrees.  There was no palpable instability 
with stress test in the left shoulder. There was tenderness 
noted over the superior aspect of the shoulder in the area of 
the AC joint.  X-ray studies showed the presence of a single 
screw in the area of the caracoid process.  There was some 
minor narrowing at the posterior portion of the shoulder 
joint at the inferior portion of the glenoid.  There was an 
extra slight prominence of bone in the area of the surgical 
neck of the humerus.  There was significant narrowing of the 
AC joint, with inferior osteophyte off of the clavicle and 
acromion.  The subacromial space was well maintained.  The 
impressions were of limitation of left shoulder motion, 
status post operative procedure for recurrent dislocation; 
acromioclavicular arthritis of the left shoulder; impingement 
syndrome of the left shoulder; and painful scar of the left 
shoulder.  The examiner concluded that the Veteran had 
definite limitation of motion of the shoulder.

An examination was conducted by VA in May 2005 for the 
purpose of determining the extent of limitation of function 
of the Veteran's left shoulder.  It was noted that the 
Veteran was right-handed.  The Veteran had a well-healed 
surgical scar horizontally across the anterior aspect of the 
shoulder that was nontender.  Active left should flexion was 
to 150 degrees.  Passive flexion was to 160 degrees.  This 
was without any complaints of pain.  After repetition, the 
Veteran was able to flex the shoulder to 170 degrees; 
however, there were complaints of pain from 160 degrees.  
Active abduction was to 150 degrees and passive abduction was 
to 160 degrees.  There were complaints of pain at 160 
degrees.  Repetitive range of motion remained at 150 degrees.  
Extension was to 30 degrees, actively, and 40 degrees, 
passively.  At 40 degrees, the Veteran had complaints of 
moderate pain. Internal rotation was to 50 degrees, actively 
and 60 degrees, passively and from 55 degrees to 60 degrees, 
the Veteran had complaints of moderate to severe discomfort 
in the left shoulder.  Active external rotation was to 70 
degrees; passive external rotation was to 70 degrees.  
Repetitive range of motion in external rotation of the 
shoulder was decreased to 65 degrees upon the fourth 
repetition.  Repetitive range of motion in internal rotation 
was decreased to 50 degrees upon the fourth repetition.  The 
Veteran did not offer any additional complaints of pain or 
discomfort on external or internal rotation with repetition.  
Drop-arm test was negative.  There was no atrophy of the 
muscles noted.  There was no subluxation or shoulder girdle 
asymmetry.

The examiner compared these findings with prior evaluations 
and remarked that range of motion measurements can vary from 
time to time, especially if one considered effort and pain 
level.  Functional impairment could not be clearly 
delineated; however, during acute exacerbations, one could 
have limitations of range of motion due to pain as well as 
weakness or limitations in endurance due to pain.  The extent 
of these limitations could not be determined as it depended 
on the severity of the pain during activities that were 
performed.  The examiner did not see evidence of weakness or 
of loss of coordination.  It was further noted that the 
Veteran did not have any complaints of fatigue in the left 
arm.  The pertinent impressions were status post chronic 
recurrent dislocation of the left shoulder degenerative joint 
disease of the left shoulder.

Further evaluations of the left shoulder disorder were 
conducted in April and May 2006.  At that time, the Veteran 
complained of additional symptoms, including some numbness 
and tingling in the left hand.  It was concluded that this 
was essentially positional and did not seem to represent 
chronic neurological changes.  There was good motion reported 
on both examinations.  No muscle atrophy was described.  
There was some suggestion of an indication for some surgery 
that might relieve the symptoms, but no other significant 
aggressive treatment was indicated. It was noted that 
appellant was working as a truck driver and was able to 
perform his job without significant interference from the 
left shoulder disorder.  It was indicated that no further 
study was needed in the absence of a significant increase in 
symptoms.

Additional VA outpatient treatment records, dated from March 
2006 to June 2007, involve treatment of a disability 
unrelated to this appeal, a cervical spine disorder.

The Board notes that the Veteran has submitted additional VA 
records dating from April 2008 to May 2009.  

An April 2008 note indicates that the Veteran complained of 
not being able to lift his arm above his head without pain 
and numbness and tingling in his upper extremities.  The 
examiner indicated that the Veteran had good range of motion 
on forward flexion and abduction with some mild pain.  He had 
limitation of external rotation to 30 degrees.  The Veteran's 
grip strength was 4/5.  The Veteran was tender over the AC 
joint but with no significant muscle atrophy.   

A June 2008 note indicates that the Veteran had near normal 
range of motion with discomfort with abduction.  There was no 
evidence of instability.  X-rays showed severe narrowing of 
the AC joint with inferior spurring both of the distal 
clavicle and the acromion.  There was no evidence of 
degenerative changes in the glenohumeral joint.  

A June 2008 operation report indicates that the Veteran had 
excision of the distal left clavicle and removal of the 
inferior osteophyte from the acromium with insertion of a 
Stryker pain pump.  The Board notes that degenerative 
arthritis was found in the AC joint.  Post-surgery, the 
Veteran had active forward flexion of 40 degrees and active 
abduction of 30 degrees.  

A July 2008 note indicates that the Veteran had almost full 
range of motion of the shoulder.  An August 2008 note 
indicates forward flexion to 150 degrees with abduction to 
110 degrees.

An October 2008 note indicates that the Veteran had trouble 
with pain-free range of motion; forward flexion was active to 
100 degrees and passive to 110 degrees, limited by pain; 
abduction active was to 80 degrees and to 100 degrees with 
assistance.  Internal and external rotation with the arm at 
the side was just mildly restricted.    

A November 2008 note indicates that the Veteran's forward 
flexion was limited to 90 degrees, abduction limited to 80 
degrees, with an additional 10 to 15 degrees with pain.  An 
additional November 2008 note indicates that the Veteran 
complained of constant pain deep within his shoulder rated at 
5-6 out of 10.  The Veteran denied any instability but also 
rated his instability at 4 out of 10.  The Veteran could not 
reach a high shelf, lift 10 pounds above his shoulders, or 
throw a ball overhand.  The Veteran had no tenderness over 
the AC joint; forward flexion was to 90 degrees and abduction 
to 80 degrees.  With his arm to the side, his internal 
rotation was to the iliac crest with external rotation to 40 
degrees.  The Veteran's strength was 4/5 with shoulder 
abduction and forward flexion, limited by pain.  The Veteran 
indicated that his pain had been essentially the same for the 
previous five years.

A January 2009 note indicates that the Veteran's forward 
flexion was 90 degrees, abduction to 80 degrees.  

During April 2009, the Veteran had an arthroscopic left 
anterior labral repair, biceps soft-tissue tenodesis.  A May 
2004 follow-up indicates that the Veteran's incisions were 
well healed.  His range of motion was forward elevation to 40 
degrees and external rotation to neutral.

A treatment note dated June 2009 indicates that the Veteran 
still complained of left shoulder pain and stiffness.  The 
Veteran had active abduction to 45 degrees and forward 
flexion to 60 degrees.

A July 2009 treatment note indicates that the Veteran still 
had pain at 6 to 7 out of 10 in his left shoulder.  

Treatment notes dated August and September 2009 indicate that 
the Veteran's pain was reported at 6 to 7 out of 10 with 
muscle spasms.  The Veteran's range of motion was noted at 90 
degrees flexion and abduction.

A September 2009 treatment note indicates that the Veteran 
considered his pain level and motion to have remained 
unchanged due to his more recent surgery.  The Veteran had 
active abduction to 90 degrees and forward flexion to 80 
degrees.  

It is noted that, as the Veteran is right hand dominant, the 
range of motion of the left shoulder would have to be limited 
to 25 degrees from his side for a rating in excess of the 
current 20 percent to be warranted.  The Board notes that the 
range of motion of the arm is far in excess of this level.  
While the Veteran and his spouse testified regarding the 
severity of the Veteran's disability, the examination reports 
do not demonstrate impairment of such severity that a rating 
in excess of 20 percent is warranted.  

Concerning the criteria as provided in DeLuca v. Brown, the 
Board notes that during the Veteran's most recent VA 
examination, on active abduction there were complaints of 
pain at 160 degrees and repetitive range of motion remained 
at 150 degrees.  See DeLuca v. Brown, 8 Vet. App. 202, at 
204-206, 208 (1995).  Additionally, functional impairment 
could not be clearly delineated; however, during acute 
exacerbations, one could have limitations of range of motion 
due to pain as well as weakness or limitations in endurance 
due to pain.  The extent of these limitations could not be 
determined as it depended on the severity of the pain during 
activities that were performed.  The examiner did not see 
evidence of weakness or of loss of coordination.  It was 
further noted that the Veteran did not have any complaints of 
fatigue in the left arm.  The Board notes in this regard that 
the probative medical evidence of record indicates that the 
Veteran does not suffer from muscle atrophy do to 
underutilization of the left shoulder.  Additionally, the 
Board notes that the Veteran indicated that his pain had been 
consistent for the previous five years and returned to 
baseline after his surgeries, intimating that flare-ups were 
not a regular occurrence.  Taking into consideration 
Diagnostic Code 5201 for reduced range of motion, the 
evidence shows that the range of motion of the Veteran's left 
shoulder, including any limitation of motion due to pain or 
on repetitive motion, is currently contemplated by the 
current 20 percent rating during the entirety of the claims 
period with no evidence of additional functional loss due to 
weakness or fatiguebility or flare-ups.  Id..  
 
The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability to include 
Diagnostic Code 5003 for arthritis and Diagnostic Code 5200 
for ankylosis.  After review, however, the Board observes 
that no other diagnostic code provides for a higher rating 
based on the evidence of record as there is no evidence of 
ankylosis and the Veteran is already being compensated for 
his limitation of range of motion.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's shoulder disability.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

The Board additionally notes that the Veteran was granted 
individual unemployability (TDIU) by an August 2009 decision 
with an effective date of April 28, 2009.  The Board notes 
that the Veteran was primarily granted TDIU due to the grant 
of his claim for service connection for mental health 
problems to include adjustment disorder.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

An increased rating for the residuals of recurrent left 
shoulder dislocations, with traumatic arthritis, currently 
evaluated as 20 percent disabling, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


